Citation Nr: 1822820	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-26 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C. § 1151 (2012) for claimed disabilities to include bilateral shoulder impingement, right rotator cuff tear and tendinitis, and carpal tunnel syndrome, resulting from surgical treatment performed at a VA Medical Center in 2005.  


REPRESENTATION

Veteran represented by:	Steven Cohen, Attorney 


ATTORNEY FOR THE BOARD

Norah Patrick, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from November 1971 to September 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Veteran filed a notice of disagreement (NOD) with the rating decision in November 2012.  A statement of the case (SOC) was issued in December 2013, and the Veteran perfected his appeal in January 2014.  

The Board notes that in a May 2017 letter, the representative requested that the Veteran be scheduled for a hearing.  However, the record indicates that the Veteran was previously scheduled for a video conference hearing on February 6, 2017.  The Veteran did not appear at the scheduled hearing.  If a Veteran fails to appear for a scheduled hearing and a request for postponement has not been received and granted, the case will be processed as though the request for a hearing had been withdrawn.  38 C.F.R. § 20.704(d) (2012).   The record does not contain a request for postponement or a statement of good cause for failure to appear.  Therefore, the hearing request is considered withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence to substantiate a claim.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).

The claims file shows that there may be relevant records in the possession of the Social Security Administration (SSA) that have not yet been associated with the Veteran's file.  The Veteran was granted SSA benefits in November 2006 based, in part, on his right shoulder disability.  While the claims file contains a copy of the SSA fully favorable decision, it does not contain a copy of the SSA records that the decision was based on.

The SSA records are potentially relevant to the Veteran's claim.  On remand, the AOJ must attempt to obtain any relevant records for any claims for SSA disability benefits and associate the records with the claims file.  

In addition, the Board finds the April 2011 VA examiner opinion inadequate.  The April 2011 examiner stated that he could not determine if the Veteran's left shoulder rotator cuff tear and repair were the result of the right shoulder problems without mere speculation.  A conclusion that no opinion can be offered without resorting to speculation is adequate only where it is clear that the inability to offer an opinion is not because the examiner is uninformed, but is "an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the request opinion."  See Jones v. Shinseki, 23 Vet. App. 382, 389-390 (2010).  In addition, for the conclusion to be adequate the examiner must have considered all procurable and assembled data and the examiner should clearly identify what facts cannot be determined.  Id.  The examiner's opinion does satisfy these requirements and therefore remand is necessary for clarification.

In addition, the examiner stated that there has not been a substantiated case for carpal tunnel syndrome.  However, the Veteran's treatment records from Ann Arbor VA Medical Center show the Veteran was diagnosed with left carpal tunnel syndrome.  A February 2006 electromyogram (EMG) indicated moderately severe chronic left carpal tunnel syndrome.  

The examiner also stated that the Veteran's claimed conditions of carotid artery disease, coronary artery disease, hypertension, GERD, and hyperlipidemia should be addressed by a medical physician.  The record does not indicate that these claimed conditions were ever addressed.  

As these claims are being remanded for additional development, the Veteran's outstanding medical records should also be retrieved and associated with the claims file.  See 38 C.F.R. § 3.159(c)(1) (2017).  

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran requesting that he identify all VA and non-VA health care provider.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide Veteran and his representative the required notice and opportunity to respond.

2.  Obtain any relevant administrative and medical records related to a disability claim from SSA and associate them with the claims file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After all available records are associated with the claims file, the AOJ must ensure that the Veteran is scheduled for a VA examination by an examiner who has not previously examined him or offered an opinion in this matter.  The examiner must review the claims file in conjunction with the examination.  

The Veteran has claimed numerous problems with his upper extremities and cervical spine, including bilateral shoulder impingement, right rotator cuff tear and tendinitis, carpal tunnel syndrome, cervicalgia, and cervical spondylosis.  The Veteran has also asserted numerous other conditions such as coronary artery disease, hypertension, hyperlipidemia, and gastroesophageal reflux syndrome.  He contends that these were caused by VA treatment of his right shoulder in 2005 and that VA was at fault in causing the claimed additional disabilities.  The examiner should provide medical opinion as to the following (each opinion must be supported by rationale):  

a)  Is at least as likely as not (a 50 percent or greater probability) that any of the claimed disabilities resulted from the 2005 VA treatment and surgeries for the right shoulder?  

b)  For any disability the examiner finds resulted from the 2005 VA treatment of the right shoulder, is it least as likely as not (a 50 percent or greater probability) that the proximate cause of such disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the treatment?

c)  If the examiner determines that any such additional disability following the VA treatment of his right shoulder in 2005 was actually caused by VA treatment but that it was not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, is it at least as likely as not (a 50 percent or greater probability) that the disability or disabilities were due to an event not reasonably foreseeable?

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claim remains denied, a supplemental SOC must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JAMES G. REINHART 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




